Title: From James Madison to Thomas Jefferson, 1 July 1791
From: Madison, James
To: Jefferson, Thomas


Dear Sir
N. Y. July 1. 1791.
I recd. yesterday your’s of the 28th. and this morning called on Col: Smith from whom I obtained the pamphlet & map, herewith inclosed. The former you are to keep. The latter being the last copy is to be sent back to him after satisfying yourself with it. With respect to the Map of S. America he says that it was obtained from the Engraver by Pitt & Grenville during the squabble with Spain, and remained in their hands for that period as the best geographical information to be had; that it has since been returned to him according to promise, is about ⅔ engraved, and will probably be out this fall.
Inclosed also is a letter from Havre containing an account of the price of Tobo. which perhaps you may not have seen and which it may not be amiss for Leiper to see.
I have been somewhat indisposed for several days with a fever attended with pretty decided symptoms of bile. It has confined me to the House tho’ not to my room. I find myself better today, particularly in being relieved from a nausea & irritation in the stomach which were the more disagreeable as they threatened a more serious attack. I now hope though I have still a slight fever & loss of appetite that the cause is a fugitive one, and that the effects are going off. My horse seems to have got out of danger, but has much flesh to regain. I send a little of the true guinea Corn from Jamaica where it forms a great proportion of the food of the Slaves. It grows on the top of the Stalk like broom Corn, and in a figure not unlike a bunch of Sumac berries. This is the first time I have seen the grain, tho’ it may be familiar to you. The small-eared corn which I have seen in Virginia under the same name is a very different thing. Yrs. mo: affecly.
Js. Madison Jr.
